DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 11/29/2021 has been entered.  Claims 1 and 5-14 remain pending.

Claim Objections
Claims 1 and 5-14 are objected to because of the following informalities:   in claim 1, line 17, the word “Or” should be lowercase.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1,”n” in both formulas are not defined.  Claims 5-14 do not further clarify the value of “n”.  It is suggested to recite “n is an integer of 1 or more”.

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered and are substantially persuasive.  The following comment(s):
A) Applicant’s argument that a person of skill in the art understands that the structure of a polymer is often depicted using the repeat unit in parentheses (page 5) is not persuasive.  The value of “n” is not defined in the instant claims.  As suggested above, it is suggested to define “n” in the claim.  For example in the deleted claim 4 as well in the original specification (P5/L14-17), there are different variables indicating the repeating unit “n” and “p”.  This not an enablement issue, but an indefinite issue.
B) Applicant’s arguments, see page 7, filed 11/29/2021, with respect to claims 2, 8-9, and 11 (wherein the subject matter of claim 2 has been incorporated in to instant claim 1 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 2, 8-9, and 11 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 5-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767